Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2014

                                   No. 04-14-00255-CV

                                     Andres BUENO,
                                        Appellant

                                              v.

                                  Melissa HERNANDEZ,
                                         Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 13-03-52114-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

       The court has considered Appellee’s motion for en banc reconsideration, Appellant’s
response, and the panel’s revised opinion. Appellee’s motion is DENIED. See TEX. R. APP. P.
49.7.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court